DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s Reply filed 11/5/2020, which amended claims 14 and 15, has been entered.  Applicant’s amendments to the specification and drawings have also been entered into the record.  Claims 1-4 and 13-17 are pending.  Claims 5-12 were previously cancelled.  Claims 1-4 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 13-17 are being considered on their merits.  References not included with this Office Action can be found in a prior Action.  

Objection to the Drawings – Withdrawn
The objection to the drawings have been withdrawn in view of Applicants amendments to the drawings.

Claim Rejection – Withdrawn
The rejection of claims 13-17 under 35 U.S.C. § 112(a), enablement requirement, has been withdrawn in view of Applicant’s copies of the receipts of original deposit and viability statement under the Budapest Treaty for the bacterial strains within instant claim 13.
Applicant’s Representative also provided a statement (Reply dated 11/5/2020, Statement of Availability, pages 1-3) over her signature and registration number that states that the indicated specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without 

Claim Rejection - 35 U.S.C. § 103 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 13-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Arulampalam et al. (U.S. PGPUB 2010/02544956; 2010).
Regarding claim 13, Arulampalam teaches the use of probiotic bacteria, cultures of such bacteria, supernatant from such cultures, and/or concentrates of such supernatant and/or fractions of such supernatant, for regulation of cellular uptake of fat and/or triglycerides and/or body weight management or weight reduction and/or redistribution of fat and/or reduction in visceral and/or abdominal fat deposition in a subject (i.e., any mammal, such as a human; Abstract; paragraph 132).
Regarding claims 14-17, Arulampalam teaches that above probiotic bacteria, cultures of such bacteria, supernatant from such cultures, and/or concentrates of such supernatant and/or fractions of such supernatant can be formulated as a pharmaceutical formulation or composition or food product (i.e., foodstuff; paragraphs 93 and 101).  Arulampalam teaches that the probiotic concentration can be approximately 1 × 108 CFU/ml (paragraph 201).  It would have been within the purview of one of ordinary skill in the art to utilize Arulampalam probiotic concentration (which is well within the instantly claimed range) on a per gram basis since it was known in the art for formulating probiotic compositions, such as pharmaceutical and foodstuff compositions, on either a per ml basis and per gram basis. 
Regarding claim 13, Arulampalam teaches that the bacteria used in the method is can be Lactobacillus spp., Lactococcus spp., or Streptococcus spp., where the Lactobacillus species are selected from the group consisting of L. casei, including L. paracasei ssp. paracasei strain F19 (LMG P-17806), L. rhamnosus GG, L. fermentum strain KLD, L. plantarum, and L. reuteri (paragraphs 82 and 83).

Arulampalam teaches that in view of the above, the above probiotic bacteria or a culture of the bacteria, and/or a supernatant of the culture and/or a soluble fraction of the supernatant can be utilized for overall management of body weight including the treatment and prevention of overweight in mammals such as humans (i.e., promoting weight loss; paragraph 49).  
Arulampalam teaches that prevention means that the novel use of the above probiotic bacteria or a culture of the bacteria, and/or a supernatant of the culture and/or a soluble fraction of the supernatant, counteracts the start of overweight and obesity, or counteracts a positive energy intake, absorption or energy storage leading to weight gain or excess deposition of abdominal and/or visceral fat, or that overweight and obesity or deposition of abdominal and/or visceral fat at least develop to a minor degree in a subject ingesting the probiotic bacteria (i.e., promoting weight loss; paragraph 49).   
Arulampalam also teaches that the above probiotic bacteria may be used in direct regulation of the cellular uptake of fatty acids and adipocyte triglyceride accumulation in 
In view of the above, since Arulampalam teaches that the above administered probiotics regulate the cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids, Arulampalam teaches that the administered probiotics will promote weight loss via regulation of fatty acids, which will lower concentration of fatty acids in the gastrointestinal tract in a mammal.  That is, Arulampalam’s bacterial strains, having the same weight loss promoting properties as Applicant’s instantly claimed strains (see below), would innately have an activity of lowering fatty acid concentrations in the gastrointestinal tract of a mammal.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same probiotic strains as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Arulampalam teaches the above probiotic bacteria in a method of promoting weight loss in a mammal, Arulampalam does not teach the that the probiotic bacteria are the specific strains Lactobacillus reuteri JBD301 (KCTC 12606BP), Lactobacillus plantarum JBD302 (KCTC 12918BP), Lactobacillus casei JBD303 (KCTC 12919BP), Lactobacillus casei JBD304 (KCTC 12920BP), Lactobacillus paracasei JBD305 (KCTC 12921BP), Lactobacillus alimentarius JBD306 (KCTC 12922BP), Lactobacillus delbrueckii subsp. Lactis JBD307 (KCTC 12923BP), Lactobacillus pantheris JBD308 (KCTC 12924BP), Lactobacillus fermentum JBD309 (KCTC 12925BP), Lactobacillus rhamnosus JBD311 (KCTC 12926BP), Lactobacillus salivarius subsp. salicinius JBD312 (KCTC 12927BP), Lactobacillus mali JBD313 (KCTC 12928BP), Streptococcus lutetiensis JBD314 (KCTC 12929BP), and Lactococcus lactis subsp. Lactis JBD315 (KCTC 12930BP); “instantly claimed strains”).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s instantly claimed strains differ, and if so to what extent, from Arulampalam’s Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus strains).  Arulampalam teaches that the above administered probiotic strains regulate the cellular uptake of fat and/or triglycerides and/or triglyceride derived fatty acids, which in view of the above, teaches that the administered probiotics will promote weight loss via regulation of fatty acids, which will lower concentration of fatty acids in the gastrointestinal tract in a mammal.
Applicant’s exemplified instantly claimed strains are directed to use in promoting weight loss in a mammal by lowering fatty acid concentrations within the gastrointestinal tract of a mammal.
Arulampalam’s teachings demonstrate a reasonable probability that the above indicated probiotic strains of the prior art are sufficiently similar to the instantly claimed strains that whatever differences exist are not patentably significant.  Therefore, the 
Merely because a characteristic of a known probiotic strain such as the instantly claimed strains is not disclosed in a reference does not make such strains patentable.  Applicant’s instantly claimed strains possess inherent characteristics which might not be displayed in the tests used in Arulampalam.  Clear evidence that Arulampalam’s Lactobacillus, Lactococcus and Streptococcus strains (including that above specific Lactobacillus strains) do not possess a critical characteristic that is possessed by the instantly claimed strains would advance prosecution and might permit allowance of claims to Applicant’s strains (i.e., the instantly claimed strains).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631